Case 8:19-cr-00425-MSS-AEP Document 74 Filed 03/10/21 Page 1 of 3 PagelD 204

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UNITED STATES OF AMERICA
VS. Case No.: 8:19-cr-00425-MSS-AEP

MARCUS LLOYD ANDERSON
/

DEFENDANT’S THIRD UNOPPOSED MOTION TO CONTINUE SENTENCING

COMES NOW, the Defendant, Marcus Lloyd Anderson, by and through
undersigned counsel, and pursuant to Rule 12 of the Federal Rules of Criminal Procedure,
hereby respectfully moves the Court for a continuance of the sentencing date currently
scheduled on Wednesday, March, 24, 2021. As grounds for this Motion, counsel submits
the following in support:

1. The Defendant, adopts and requests the Court to consider the Motion to Continue
Sentencing filed on March 10, 2021, with regard to the above referenced case.

2. The previous Motion that was filed on January, 7, 2021, and Granted by the Court,
all of the issues raised in that Motion continue to exist, accept for the fact defense
counsel has now tested negative for Covid-19.

3. However, undersigned counsel is continuing to have “long haul” effects and is
undergoing treatment as a result of that on an ongoing basis. Specifically,
undersigned defense counsel is under the care of not only his primary care with
regard to infectious disease, but also pain management care here locally and has
been undergoing procedures to deal with the inflammation caused by his pre-existing
condition outlined in the previous Motion. Undersigned defense counsel has 2 hip

replacement issues that have been compromised as a result of the virus.
Case 8:19-cr-00425-MSS-AEP Document 74 Filed 03/10/21 Page 2 of 3 PagelD 205

4, Undersigned defense counsel has been trying to get a vaccine to prevent any
potential re-contact or re-occurrence of said Covid-19; however, undersigned
defense counsel, having pre-existing conditions, does not qualify at this time after
diligent efforts, to get said vaccine. As the public has been informed, they are
dealing with individuals that are over the age of 65, and those who work in the first
responders classification.

5. Undersigned defense counsel would like to have the vaccine protocol in place
before actively participating with witnesses and having secondary contact with
individuals that could be potentially a carrier of said virus.

6. After communicating directly with AUSA Kristen A. Fiore, she once again
exhibited extreme professionalism and has no objection to said continuance,
additionally she has several witnesses that would have to be brought in for
sentencing purposes and is in agreement that a continuance is probably in order.

7. Given the fact there will be a vaccine required and there will be a subsequent
vaccine approximately 30 days later, undersigned defense counsel is requesting the
Court consider continuing sentencing for 60-90 days to ensure that perhaps all of
those protocols can be met to ensure the safety of all persons involved in this case.

8. Additionally, undersigned defense counsel has just had major spinal surgery. Is on
a 4-6 week recovery with lite duty, then 12 weeks of rehab. Undersigned counsel has
advised AUSA Kristen Fiore of the recent surgery and she has no objection to a
multiple cycle continue. Additionally, undersigned defense counsel is still waiting

approval for Covid-19 vaccine.
Case 8:19-cr-00425-MSS-AEP Document 74 Filed 03/10/21 Page 3 of 3 PagelD 206

WHEREFORE, the Defendant, Marcus Lloyd Anderson, by and through undersigned
counsel, respectfully file this motion to continue the sentencing set on Wednesday, March,

24, 2021.

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished via
Electronic Filing to the Office of the United States Attorney, which will automatically

transmit an electronic copy to AUSA Kristen A. Fiore on this 10th day of March, 2021.

/s/ Jay A. Hebert

Jay A. Hebert, Esq.

Florida Bar No.:0880922
5250 Ulmerton Road
Clearwater, FL 33760

Tel: (727) 573-2622

Fax: (727) 573-2786
hebertlawgroup@hotmail.com
